      Case 1:20-cv-00021-GBD-SLC Document 36 Filed 11/25/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
JEREMY FULTON,

                               Petitioner,

       -v-
                                                         CIVIL ACTION NO.: 20 Civ. 00021 (GBD) (SLC)
SUPERINTENDENT,
                                                                            ORDER
                               Respondent.


SARAH L. CAVE, United States Magistrate Judge:


       Respondent's Letter-Motion to Seal (ECF No. 35) is GRANTED IN PART AND DENIED IN

PART as specified below.

       Respondent's application to file under seal the state court record is GRANTED.

       The application to seal Respondent's entire memorandum of law, including the discussion

and legal analysis is DENIED. Sealing of the entire memorandum of law is not narrowly tailored

to accomplish Respondent's stated goal of sealing (protecting the privacy right of the victims) and

is inconsistent with the presumption in favor of public access to judicial documents. See Lugosch

v. Pyramid Co. of Onondaga, 435 F.3d 110, 119–20 (2d Cir. 2006).

       The Court GRANTS Respondent leave to file a memorandum with all information that

could potentially implicate the victims' privacy and security rights redacted, and to file an

unredacted memorandum under seal. Respondent should also redact such information as

addressed by Section 6 of the S.D.N.Y. Electronic Case Filing Rules and Instructions, Fed. R. Civ. P.

5.2(a), and the Court's Individual Rules of Practice.
      Case 1:20-cv-00021-GBD-SLC Document 36 Filed 11/25/20 Page 2 of 2




         The Clerk of Court is respectfully directed to close ECF No. 35 and to mail a copy of this

order to Petitioner at the address below.




Dated:          New York, New York
                November 25, 2020

                                                       SO ORDERED



                                                       _________________________
                                                       SARAH L. CAVE
                                                       United States Magistrate Judge

Mail to:               Jeremy Fulton
                       DIN No. 12-A-0053
                       Clinton Correctional Facility
                       P.O. Box. 2001
                       Dannemora, NY 12929




                                                 2
